Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 25 August 2021 overcomes the rejections under 35 USC 102 and 103.  The closest prior art of record is DeVos Burchart et al. (WO 2016/207144).
DeVos Burchart et al. describe the enzymatic hydrolysis of lignocellulosic material and fermentation of sugar.  The enzyme composition may comprise nine or more activities, including at least two cellulases.  The enzymes can include hemicellulases, polysaccharide monooxygenases, endoglucanases, cellobiohydrolases, and beta-glucosidases and the enzyme composition can have pH ranging from 5.5 to 3.5.  In addition, the enzymes can originate from a filamentous fungus and can be in a whole fermentation broth obtained from the fungus.  Lignocellulosic material (i.e., sugars) can be added to the enzyme composition at a content ranging from 5 wt% to 27 wt% (i.e., 50-270 g sugar/kg enzyme composition).  The enzyme composition may be used in a process in which lignocellulosic material is first liquefied followed by a saccharification step.  Oxygen can be added during the enzymatic hydrolysis.  The sugar product produced by the saccharification step can be subjected to fermentation to produce a product such as ethanol.
None of the prior art of record teaches or suggests modifying the enzyme/lignocellulose composition of DeVos Burchart et al. such that it would contain 148-244 g sugar/kg enzyme composition wherein the sugar component is glucose and lactose, or glucose and xylose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Claim 6 has been cancelled.  Claims 1-5 and 7-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652